MEMORANDUM **
David Moore appeals from the 120-month sentence imposed following his guilty-plea conviction for possession with intent to distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(A)(iii), and (b)(l)(B)(iii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Moore contends that his sentence is procedurally and substantively unreasonable. These contentions fail. See U.S.S.G. § 5G1.1; see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005).
Moore also contends that the district court erred by denying a downward departure based on alleged sentencing entrapment. This contention fails because Moore has not shown, by a preponderance of the evidence, that he lacked the intent or capability to produce the larger quantity of drugs. See United States v. Mejia, 559 F.3d 1113, 1118 (9th Cir.2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.